DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
CLAIM 1:
In line 1, replace “MARX” with --Marx--.
CLAIM 4:
In line 2, replace “TVS” with --(TVS)--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3, 15, 16, and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirbie et al (2006/0245217) in view of Kato et al (2008/0084642).
In re Claim 1, Kirbie teaches a solid state pulse modulator based on the MARX generator principle (paragraphs 33-34) as seen in Figures 2 and 3, comprising a gate drive circuit (“Gate Drive”) for an Insulated Gate Bipolar Transistor (IGBT) as seen in Figure 3, the IGBT being used as a switch device in a solid state pulse modulator based on the MARX generator principle (paragraphs 33-34).
Kirbie does not specifically teach a gate protection circuit comprising a voltage regulator configured to supply a stable voltage to an emitter of the IGBT with respect to the ground for a gate of the IGBT.
Kato teaches a gate drive circuit 16 for an IGBT 1 as seen in Figure 2, wherein the gate drive circuit 16 receives a gate drive signal 7 to control the voltage at the gate of the IGBT 1 via switches 9a and 9b and voltage sources 13a and 13b (paragraphs 36-40).  Source 13b is considered a voltage regulator that is configured to supply a stable voltage to the emitter of the IGBT 1 with respect to the ground 4 of the gate drive circuit 16.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the gate drive circuit of Kirbie with the gate drive circuit 16 of Kato including the voltage regulator 13b since Kato provides concrete circuit structure that can be utilized to implement the gate drive circuit of Kirbie shown only in the abstract.
In re Claim 3, Kato teaches that a resistor (either 8 or 19) is connected between the gate and emitter of the IGBT 1 via switch 9b as seen in Figure 2.
In re Claim 15, Kato further teaches an overvoltage protection circuit for the IGBT, the overvoltage protection circuit as seen in Figure 1 comprising: a collector voltage detection circuit (61a and 61b) configured to detect a voltage at a collector of the IGBT during a turn-off phase of the IGBT, and output a signal indicating whether the voltage at the collector exceeds a reference value; and an overvoltage trigger circuit (62b) configured to output an overvoltage trigger signal to a driving circuit of the IGBT when the signal output by the collector voltage detection circuit indicates that the voltage at the collector exceeds the reference value, such that the driving circuit outputs, to a gate of the IGBT, a driving signal which causes the IGBT to be turned on (paragraph 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the overvoltage protection 
In re Claim 16, Kato teaches TVS diodes 61a and 61b as seen in Figure 1.
In re Claim 18, Kato teaches an additional overvoltage protection branch (62a) configured to output to the gate of the IGBT a signal for causing the IGBT to be turned on based on the signal output by the collector voltage detection circuit indicating that the voltage at the collector exceeds the reference value (paragraph 33).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirbie et al (2006/0245217) in view of Kato et al (2008/0084642) as applied to claim 1 above and further in view of Ying et al (2020/0036379 with effectively filed date demonstrated by included CN 201810836997.2).
In re Claim 4, Kirbie as modified by Kato does not teach the TVS diode as claimed.
Ying teaches placing a bidirectional TVS diode 340 between the gate and emitter of an IGBT as seen in Figure 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the TVS diode of Ying between the gate and emitter of the IGBT of Kirbie in order to protect the IGBT from any transients that may be presented in the gate drive signal.
In re Claim 5, Kato teaches that the gate drive circuit provides a voltage of 15V (paragraph 45).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirbie et al (2006/0245217) in view of Kato et al (2008/0084642) as applied to claim 1 above and further in view of Grbovic (2006/0044025).
In re Claim 6, Kirbie as modified by Kato teaches an oscillation suppression resistor RG as seen by resistor 8 of Figure 2 of Kato, but does not further disclose a oscillation suppression capacitor CG as claimed.
Grbovic teaches that by including a ramp circuit 20 including various components between a gate drive circuit output and a gate of an IGBT in a ramp circuit 20, wherein the components include various inductors, resistors, and a suppression capacitor C9 as claimed, the variations in the gate drive signal can be controlled (paragraph 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include additional resistors, inductors, and the suppression capacitor C9 as taught by Grbovic with the resistor 8 of Kato, since Grbovic teaches that by doing so the variations in the gate drive signal supplied to the IGBT can be controlled.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirbie et al (2006/0245217) in view of Kato et al (2008/0084642) as applied to claim 1 above and further in view of Gan et al (2013/0083576).
In re Claim 8, Kirbie as modified by Kato does not teach the overcurrent protection circuit as claimed.  
Gan teaches an overcurrent protection circuit (103, 106, 109, and 40) for an IGBT 101 as seen in Figure 2 that comprises a collector voltage detection circuit (103 and 106) configured to detect a voltage at a collector of the IGBT during a turn-on phase of the IGBT, and output a signal indicating whether the voltage at the collector exceeds a reference value (paragraphs 30-31); and an overcurrent trigger circuit (40) configured to output an overcurrent trigger signal to the driving circuit 102 of the IGBT when the signal output by the collector voltage detection circuit indicates that the voltage at the collector exceeds the reference value, such that the driving circuit outputs, to the gate of the IGBT, a driving signal which causes the IGBT to be turned off (paragraph 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the overcurrent protection circuit of Gan with the IGBT of Kirbie as modified by Kato since it provides a way to protect the IGBT from an overcurrent condition.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirbie et al (2006/0245217) in view of Kato et al (2008/0084642) as applied to claim 1 above and further in view of Rezeanu (2015/0076994).
In re Claim 19, Kirbie teaches a mutual inductance coil (Ferrite Toroid),  a conductive wire (“HV Wire”) coupled to the mutual inductance coil, and configured to transmit alternating current and thus generate an alternating current signal in the mutual inductance coil; a rectifier (“Bridge”) configured to convert the alternating current signal into a direct current signal to supply power to the gate drive circuit, wherein the output of the rectifier provides a power supply voltage via a DC/DC converter to the gate drive circuit as seen in Figure 3.
Kirbie does not specifically teach a voltage regulation diode coupled between the output terminals of the rectifier.
Rezeanu teaches placing a voltage regulation diode 480 between the output of a diode bridge circuit 210 as seen in Figure 4 in order to output a desired voltage level after receiving voltage from the diode bridge (paragraph 69).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the DC/DC converter of Kirbie with a zener diode since Rezeanu teaches that a zener diode can act as a 
In re Claim 20, Kirbie teaches that the conductive wire HV Wire passes through the mutual inductance.
Allowable Subject Matter
Claims 2, 7, 9-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 2, Kato fail to teach that 13b is a TVS diode as claimed.
In re Claim 7, neither Kato nor Grbovic teach that the resistor RG and capacitor CG are related to the distributed inductance as claimed.
In re Claims 9 and 10, Gan teaches that logic circuit 109 may be an AND gate (paragraph 36), but fails to teach that said AND gate receives an input from the gate control trigger signal of the IGBT.
In re Claims 11-14, Gan fails to teach that the collector voltage detection circuit (103 and 106) detects the voltage at the collector for a predetermined time after a time at which the IGBT starts to be turned on.
In re Claim 17, Kato fails to teach that an output terminal of the overvoltage trigger circuit is connected to a control terminal of a high side transistor of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        2/28/21